Nichols, Presiding Judge.
Where as here the trial judge’s certificate to the bill of exceptions does not unqualifiedly approve it as being true but undertakes to enumerate the particulars in which he contends it is untrue, such certificate “is absolutely void, and, in legal potency and effect in the creation of a writ of error, amounts to no more than a refusal by the judge to affix his name to the certificate which constitutes a writ of error.” Barker v. Peoples Loan &c. Co., 178 Ga. 464 (2) (173 SE 704). At most it is a certificate approving the bill of exceptions as true in part and untrue in part. See Youmans v. Consumers Financing Corp., 80 Ga. App. 676 (57 SE2d 238); Clyde v. State, 97 Ga. App. 493 (103 SE2d 448). Accordingly, the motion to dismiss the writ of error must be granted.

Writ of error dismissed.


Frankum and Jordan, JJ., concur.

Driving U. I. Hall City Court. Before Judge Blackshear. John N. Crudup, for plaintiff in error.
C. E. Smith, Jr., Solicitor, contra.